Citation Nr: 0334090	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  01-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.

2.  Entitlement to an extension of the delimiting date for 
the appellant's eligibility to use educational assistance 
benefits under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty for training and inactive duty 
for training from June 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The evidence shows that the veteran enlisted in the 
United States Naval Reserves (USNR) from June 1989 to April 
1993 to include several verified periods of active duty for 
training, none of which were longer than two minths.

2.  The veteran has been granted service connection for 
disabilities incurred while performing inactive duty 
training.

3.  The appellant became eligible for Chapter 1606 
educational benefits, Educational Assistance for Members of 
the Selected Reserve, on June 15, 1989, extending for a 
period of 10 years, until June 15, 1999.

4.  The appellant was not prevented from completing her 
program of education within the applicable time period due to 
a physical or mental disability, which was incurred in or 
aggravated by service in the Selected Reserve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30 are not met.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2003).

2.  The criteria for entitlement to an extension of the 
appellant's delimiting date for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 2002); 
38 C.F.R. §§ 21.7550, 21.7551 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. Chapter 30

As will be discussed below, this case turns on questions of 
pure statutory interpretation.

The term "active duty" means, in pertinent part, full-time 
duty in the Armed Forces, other than active duty for 
training.  See 38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(c). The 
term "active duty for training" means full-time duty in the 
Armed Forces performed by members of the Reserve Components 
or National Guard for training purposes.

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements.

(1) The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) Continue on active duty, or 
(ii) Be discharged from service with an honorable discharge, 
or (iii) Be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) Be placed on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) Be placed on the temporary disability retired 
list, or (iv) Be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when she is discharged or released 
from active duty (i) For a service-connected disability, or 
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or (iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or 
(iv) For convenience of the government (A) After completing 
at least 20 continuous months of active duty if her initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
her initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.

(6) An individual who does not meet the requirements of 38 
C.F.R. § 21.7042(a)(3) nevertheless is eligible for basic 
educational assistance if she (i) Was on active duty on 
August 2, 1990, and (ii) Completes the requirements of a 
secondary school diploma (or an equivalency certificate) 
before October 29, 1994.

(7) An individual whose active duty meets the definition of 
that term found in 38 C.F.R. § 21.7020(b)(1)(iv), and who 
wishes to become entitled to basic educational assistance, 
must have elected to do so before July 9, 1997. For an 
individual electing while on active duty, this election must 
have been made in the manner prescribed by the Secretary of 
Defense. For individuals not on active duty, this election 
must have been submitted in writing to VA.

The evidence shows that the veteran served on active duty for 
training and inactive duty for training on numerous occasions 
from June 1989 to June 1992.  The veteran was separated from 
service with a disability on January 10, 1993.  Therefore, 
she does not meet the criteria for basic eligibility for 
educational assistance benefits pursuant to 38 U.S.C.A. 
Chapter 30.  The veteran contends that she has four years of 
combined reservist time and served on active duty during 
wartime (Persian Gulf War).  However, the veteran's records 
do not show that she served on active duty.  The veteran did 
not serve at least three years of continuous active duty in 
the Armed Forces, or in the case of an individual whose 
initial period of active duty is less than three years, serve 
at least two years of continuous active duty in the Armed 
Forces.  

The veteran has been granted service connection for injuries 
incurred while performing a week-end inactive duty drill in 
1992.  However, such service does not establish a basis for 
Chapter 30 education benefits.

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Accordingly, it is found that the criteria for entitlement to 
basic eligibility for educational assistance benefits 
pursuant to 38 U.S.C.A. Chapter 30 are not met.  The 
preponderance of the evidence is against the veteran's claim 
and entitlement to basic eligibility for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 30 is 
denied.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 
(2003).


II.  Chapter 1606, Title 10, United States Code

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132.  Regulations provide that a determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a).

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  If the reservist served on 
active duty during the Persian Gulf War and other specific 
criteria are satisfied, then that period of service shall not 
be considered in determining the time limit on eligibility.  
38 C.F.R. § 21.7550(a)(3).  Further, a period of eligibility 
may be extended if the individual applies for an extension 
within a prescribed time period, and the individual was 
prevented from initiating or completing a program of 
education within the applicable time period, due to a 
physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

The veteran's records show that she served in the USNR from 
June 1989 to April 1993, to include several verified periods 
of active duty for training.  In this case, Department of 
Defense (DOD) data indicates that the appellant, by virtue of 
serving in the USNR, established basic eligibility for 
Chapter 1606 benefits as of June 15, 1989.  The RO thus 
determined that the appellant's eligibility date for Chapter 
1606 educational assistance benefits began on June 15, 1989, 
and extended for a period of 10 years, until June 15, 1999.

In March 2000, the RO received from the appellant a claim for 
an extension of time to use her educational benefits.  The 
veteran contends that she was a reservist on active duty 
during wartime (Persian Gulf War) and was on VA disability.  
The veteran claimed she had a back injury, which laid her up 
for a long time, and she could not use her benefits because 
she could not drive for a while.  

The evidence of record was thoroughly reviewed, as summarized 
above. Nevertheless, it is concluded that there is no legal 
basis for an extension of the delimiting date for Chapter 
1606 benefits, Title 10, United States Code, and that the 
appellant's claim must be denied.  The period of eligibility 
may only be extended beyond the delimiting date when a 
reservist is prevented form initiating or completing a chosen 
program of education within the otherwise applicable 
eligibility period because of physical or mental disability.  
38 C.F.R. § 21.7551(a).  The records do not show that the 
veteran's lumbosacral strain and cervical strain, rated as 10 
percent each prevented her from completing a chosen program 
of education within the otherwise applicable eligibility 
period.

Based on the foregoing, it is found that the appellant is not 
entitled to an extension of the delimiting date beyond June 
15, 1999, for utilizing an award of educational benefits 
under Chapter 1606, Title 10, United States Code.  The 
appellant's contentions are recognized, but governing legal 
criteria specifically exclude an extension of the delimiting 
date for utilizing Chapter 1606 benefits, absent certain 
specified circumstances, which are not met in this case.  As 
the disposition of this claim is based on the law and not on 
the facts of this case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30 is denied.

Eligibility for an extension of the delimiting date for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



